DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 11 January 2022.
2.  Claims 1-21 are pending in the application.
3.  Claims 1-21 have been rejected.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered. 
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson) in view of Castro et al US 2014/0282131 A1 (hereinafter Castro).
As to claim 1, Basson discloses an information processing apparatus, comprising: 
a processor [0022] programmed to:
detect a second user, different from the first user, approaching the information processing apparatus (i.e. detecting a new person) [0075] and determine that the second user is about to use the information processing apparatus (i.e. determination is made 
in response to the determination that the second user is about to use the information processing apparatus, remove at least part of the personal setting information on the first user from the present setting and display a modified display (i.e. removing or masking content) [0052]. 
Basson does not teach set personal setting information on a first user as a present setting of the information processing apparatus, the present setting being used to form a customized user interface of the information processing apparatus.  Basson does not teach during a time period while the customized user interface is formed based on the personal setting information of the first user. Basson does not teach displaying a modified customized user interface that is formed based on the personal setting information of the first user without the at least part thereof.
Castro teaches set personal setting information on a first user as a present setting of the information processing apparatus, the present setting being used to form a customized user interface of the information processing apparatus.  Castro teaches during a time period while the customized user interface is formed based on the personal setting information of the first user. Castro teaches displaying a modified customized user interface that is formed based on the personal setting information of the first user without the at least part thereof.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Basson by the teaching of Castro because it enables a user to selectively display data and edit parameters on the user interface [0001].
As to claim 19, Basson discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: 
detecting a second user, different from the first user, approaching the information processing apparatus (i.e. detecting a new person) [0075] and determining that the second user is about to use the information processing apparatus (i.e. determination is made as to whether the new person or persons are looking at the screen or display of user device) [0075]; and 
in response to the determination that the second user is about to use the information processing apparatus, removing at least part of the personal setting 
Basson does not teach set personal setting information on a first user as a present setting of the information processing apparatus, the present setting being used to form a customized user interface of the information processing apparatus.  Basson does not teach during a time period while the customized user interface is formed based on the personal setting information of the first user. Basson does not teach displaying a modified customized user interface that is formed based on the personal setting information of the first user without the at least part thereof.
Castro teaches set personal setting information on a first user as a present setting of the information processing apparatus, the present setting being used to form a customized user interface of the information processing apparatus.  Castro teaches during a time period while the customized user interface is formed based on the personal setting information of the first user. Castro teaches displaying a modified customized user interface that is formed based on the personal setting information of the first user without the at least part thereof.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Basson so that personal setting information on a first user would have been set as a present setting of the information processing apparatus, the present setting would have been used to form a customized user interface of the information processing apparatus.  It would have been during a time period while the customized user interface was formed based on the personal setting information of the first user. A modified customized user interface would have been displayed that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Basson by the teaching of Castro because it enables a user to selectively display data and edit parameters on the user interface [0001].
As to claim 20, Basson discloses an information processing apparatus, comprising: 
detecting a second user, different from the first user, approaching the information processing apparatus (i.e. detecting a new person) [0075] and determining that the second user is about to use the information processing apparatus (i.e. determination is made as to whether the new person or persons are looking at the screen or display of user device) [0075]; and 
means for, in response to the determination that the second user is about to use the information processing apparatus, removing at least part of the personal setting information on the first user from the present setting and display a modified display (i.e. removing or masking content) [0052]. 
Basson does not teach set personal setting information on a first user as a present setting of the information processing apparatus, the present setting being used to form a customized user interface of the information processing apparatus.  Basson does not teach during a time period while the customized user interface is formed based on the personal setting information of the first 
Castro teaches set personal setting information on a first user as a present setting of the information processing apparatus, the present setting being used to form a customized user interface of the information processing apparatus.  Castro teaches during a time period while the customized user interface is formed based on the personal setting information of the first user. Castro teaches displaying a modified customized user interface that is formed based on the personal setting information of the first user without the at least part thereof.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Basson so that personal setting information on a first user would have been set as a present setting of the information processing apparatus, the present setting would have been used to form a customized user interface of the information processing apparatus.  It would have been during a time period while the customized user interface was formed based on the personal setting information of the first user. A modified customized user interface would have been displayed that was formed based on the personal setting information of the first user without the at least part thereof.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Basson by the teaching of Castro because it enables a user to selectively display data and edit parameters on the user interface [0001].
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson) and Castro et al US 2014/0282131 A1 (hereinafter Castro) as applied to claim 1 above, and further in view of Oyama US 2015/0089122 A1.
As to claim 2, the Basson-Castro combination does not teach the information processing apparatus according to claim 1, wherein secret information determined to be information having a higher degree of secrecy out of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period. 
Oyama teaches that secret information determined to be information having a higher degree of secrecy out of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period (i.e. deleting of portion of data when it is determined that the data has a degree of confidentiality [0006].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination so that secret information determined to be information having a higher degree of secrecy out of the personal setting information on the first user would have been removed from the present setting in response to the determination indicating that the second user was about to use the information processing apparatus during the time period.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
8.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro) and Oyama US 2015/0089122 A1 as applied to claim 2 above, and further in view of Shogaki US 2015/0149923 A1.
As to claim 3, the Basson-Castro-Oyama combination does not teach the information processing apparatus according to claim 2, wherein destination information included in the personal setting information on the first user and serving as the secret information is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period. 
Shogaki teaches that destination information included in the personal setting information on the first user and serving as the secret information is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period (i.e. destination information is part of the personal setting values) [0080-0081]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination so that destination information would have been included in the personal setting information on the first user and serving as the secret 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination by the teaching of Shogaki because it makes it possible for a user to confirm modified contents of a shared setting value [0009].
9.  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson) and Castro et al US 2014/0282131 A1 (hereinafter Castro) as applied to claim 1 above, and further in view of Camacho et al US 2014/0380505 A1 (hereinafter Camacho).
As to claim 4, the Basson-Castro combination does not teach the information processing apparatus according to claim 1, wherein setting information common to a plurality of users is used as the present setting in place of the at least part of the personal setting information removed from the present setting. 
Camacho teaches that setting information common to a plurality of users is used as the present setting in place of the at least part of the personal setting information removed from the present setting. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination so that setting information common to a plurality of users would have been used as the present setting in place of the at least part of the personal 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination by the teaching of Camacho because it protects the privacy of a previous user [0062].
10.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro) and Oyama US 2015/0089122 A1 as applied to claim 2 above, and further in view of Camacho et al US 2014/0380505 A1 (hereinafter Camacho).
As to claim 5, the Basson-Castro-Oyama combination does not teach the information processing apparatus according to claim 2, wherein setting information common to a plurality of users is used as the present setting in place of the at least part of the personal setting information removed from the present setting. 
Camacho teaches that setting information common to a plurality of users is used as the present setting in place of the at least part of the personal setting information removed from the present setting. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination so that setting information common to a plurality of users would have been used as the present setting in place of the at least part of the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination by the teaching of Camacho because it protects the privacy of a previous user [0062].
11.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro), Oyama US 2015/0089122 A1 and Shogaki US 2015/0149923 A1 as applied to claim 3 above, and further in view of Camacho et al US 2014/0380505 A1 (hereinafter Camacho).
As to claim 6, the Basson-Castro-Oyama-Shogaki combination does not teach the information processing apparatus according to claim 3, wherein setting information common to a plurality of users is used as the present setting in place of the at least part of the personal setting information removed from the present setting. 
Camacho teaches that setting information common to a plurality of users is used as the present setting in place of the at least part of the personal setting information removed from the present setting. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Shogaki combination so that setting information common to a plurality of users would have been used as the present setting in place of the at least 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Shogaki combination by the teaching of Camacho because it protects the privacy of a previous user [0062].
12.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro) and Camacho et al US 2014/0380505 A1 (hereinafter Camacho) as applied to claim 4 above, and further in view of McCarty US 2018/0032416 A1.
As to claim 7, the Basson-Castro-Camacho combination does not teach the information processing apparatus according to claim 4, wherein language information included in the personal setting information as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period and language information common to the users is used as the present setting in place of the removed language information. 
McCarty teaches that language information included in the personal setting information as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period and language information common to the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Camacho combination so that language information would have been included in the personal setting information as the at least part of the personal setting information on the first user would have been removed from the present setting in response to the determination indicating that the second user was about to use the information processing apparatus during the time period and language information common to the users was used as the present setting in place of the removed language information. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Camacho combination by the teaching of McCarty because it makes it easier for a test station to service multiple makes and models of electronic devices in accordance with each respective electronic device’s desired setup [0003].
13.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro), Oyama US 2015/0089122 A1 and Camacho et al US 2014/0380505 A1 (hereinafter Camacho) as applied to claim 5 above, and further in view of McCarty US 2018/0032416 A1.
As to claim 8, the Basson-Castro-Oyama-Camacho combination does not teach the information processing apparatus according to claim 5, wherein language information included in 
McCarty teaches that language information included in the personal setting information as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period and language information common to the users is used as the present setting in place of the removed language information (i.e. setting the default language to English) [0059]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Camacho combination so that language information would have been included in the personal setting information as the at least part of the personal setting information on the first user would have been removed from the present setting in response to the determination indicating that the second user was about to use the information processing apparatus during the time period and language information common to the users was used as the present setting in place of the removed language information. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Camacho combination by the teaching of McCarty because it makes it .
14.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro), Oyama US 2015/0089122 A1, Shogaki US 2015/0149923 A1 and Camacho et al US 2014/0380505 A1 (hereinafter Camacho) as applied to claim 6 above, and further in view of McCarty US 2018/0032416 A1.
As to claim 9, the Basson-Castro-Oyama-Shogaki-Camacho combination does not teach the information processing apparatus according to claim 6, wherein language information included in the personal setting information as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period and language information common to the users is used as the present setting in place of the removed language information. 
McCarty teaches that language information included in the personal setting information as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period and language information common to the users is used as the present setting in place of the removed language information (i.e. setting the default language to English) [0059]. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Shogaki-Camacho combination by the teaching of McCarty because it makes it easier for a test station to service multiple makes and models of electronic devices in accordance with each respective electronic device’s desired setup [0003].
15.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson) and Castro et al US 2014/0282131 A1 (hereinafter Castro) as applied to claim 1 above, and further in view of Mizuno US 2020/0195792 A1.
As to claim 10, the Basson-Castro combination does not teach the information processing apparatus according to claim 1, wherein information that is selected by the second user as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination so that information that was selected by the second user as the at least part of the personal setting information on the first user would have been removed from the present setting in response to the determination indicating that the second user was about to use the information processing apparatus during the time period. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination by the teaching of Mizuno because it helps replace old personal information or personal information of a different user [0114].
16.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro) and Oyama US 2015/0089122 A1 as applied to claim 2 above, and further in view of Mizuno US 2020/0195792 A1.
As to claim 11, the Basson-Castro-Oyama combination does not teach the information processing apparatus according to claim 2, wherein information that is selected by the second user 
Mizuno teaches that information that is selected by the second user as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period (i.e. selection for deletion of personal setting information) [0109, 0114]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination so that information that was selected by the second user as the at least part of the personal setting information on the first user would have been removed from the present setting in response to the determination indicating that the second user was about to use the information processing apparatus during the time period. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination by the teaching of Mizuno because it helps replace old personal information or personal information of a different user [0114].
17.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro),  as applied to claim 3 above, and further in view of Mizuno US 2020/0195792 A1.
As to claim 12, the Basson-Castro-Oyama-Shogaki combination does not teach the information processing apparatus according to claim 3, wherein information that is selected by the second user as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period. 
Mizuno teaches that information that is selected by the second user as the at least part of the personal setting information on the first user is removed from the present setting in response to the determination indicating that the second user is about to use the information processing apparatus during the time period (i.e. selection for deletion of personal setting information) [0109, 0114]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Shogaki combination so that information that was selected by the second user as the at least part of the personal setting information on the first user would have been removed from the present setting in response to the determination indicating that the second user was about to use the information processing apparatus during the time period. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
18.  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson) and Castro et al US 2014/0282131 A1 (hereinafter Castro) as applied to claim 1 above, and further in view of Nakagawa US 2013/0166106 A1.
As to claim 13, the Basson-Castro combination does not teach the information processing apparatus according to claim 1, wherein updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period. 
Nakagawa teaches that updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period (i.e. prevent the contents of the personal setting information from being changed) [0042, 0104-0105].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination so that updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination by the teaching of Nakagawa because it helps prevent the memory .
19.  Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro) and Oyama US 2015/0089122 A1 as applied to claim 2 above, and further in view of Nakagawa US 2013/0166106 A1.
As to claim 14, the Basson-Castro-Oyama combination does not teach the information processing apparatus according to claim 2, wherein updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period. 
Nakagawa teaches that updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period (i.e. prevent the contents of the personal setting information from being changed) [0042, 0104-0105].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination so that updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
20.  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro), Oyama US 2015/0089122 A1 and Shogaki US 2015/0149923 A1 as applied to claim 3 above, and further in view of Nakagawa US 2013/0166106 A1.
As to claim 15, the Basson-Castro-Oyama-Shogaki combination does not teach the information processing apparatus according to claim 3, wherein updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period. 
Nakagawa teaches that updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period (i.e. prevent the contents of the personal setting information from being changed) [0042, 0104-0105].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Shogaki combination so that updating of the personal setting information on the first user is restricted in response to the determination indicating that the second user is about to use the information processing apparatus during the time period.
.
21.  Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson) and Castro et al US 2014/0282131 A1 (hereinafter Castro) as applied to claim 1 above, and further in view of Asenjo et al US 2014/0335480 A1 (hereinafter Asenjo).
As to claim 16, the Basson-Castro combination does not teach the information processing apparatus according to claim 1, further comprising a detector that detects, from a user, feature information unique to the user who is using the information processing apparatus, wherein if the detector has detected the feature information on a user different from the first user during the time period, a determination is made that the second user is about to use the information processing apparatus. 
Asenjo teaches a detector that detects, from a user, feature information unique to the user (i.e. biometric information) [0054] who is using the information processing apparatus, wherein if the detector has detected the feature information on a user different from the first user during the time period, a determination is made that the second user is about to use the information processing apparatus (i.e. detecting a new user) [0054].

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination by the teaching of Asenjo because it provides a cloud-based data to facilitate enhancing performance in connection with an industrial automation system [0002].
22.  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro) and Oyama US 2015/0089122 A1 as applied to claim 2 above, and further in view of Asenjo et al US 2014/0335480 A1 (hereinafter Asenjo).
As to claim 17, the Basson-Castro-Oyama combination does not teach the information processing apparatus according to claim 2, further comprising a detector that detects, from a user, feature information unique to the user who is using the information processing apparatus, wherein if the detector has detected the feature information on a user different from the first user during the time period, a determination is made that the second user is about to use the information processing apparatus. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination so that there would have been a detector unit that would have detected from a user, feature information unique to the user who was using the information processing apparatus, wherein if the detector unit had detected the feature information on a user different from the first user during the time period, a determination would have been made that the second user was about to use the information processing apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama combination by the teaching of Asenjo because it provides a cloud-based data to facilitate enhancing performance in connection with an industrial automation system [0002].
23.  Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson), Castro et al US 2014/0282131 A1 (hereinafter Castro), Oyama US 2015/0089122 A1 and Shogaki US 2015/0149923 A1 as applied to claim 3 above, and further in view of Asenjo et al US 2014/0335480 A1 (hereinafter Asenjo).

Asenjo teaches a detector that detects, from a user, feature information unique to the user (i.e. biometric information) [0054] who is using the information processing apparatus, wherein if the detector has detected the feature information on a user different from the first user during the time period, a determination is made that the second user is about to use the information processing apparatus (i.e. detecting a new user) [0054].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Shogaki combination so that there would have been a detector that would have detected from a user, feature information unique to the user who was using the information processing apparatus, wherein if the detector had detected the feature information on a user different from the first user during the time period, a determination would have been made that the second user was about to use the information processing apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro-Oyama-Shogaki combination by the teaching of Asenjo because it provides a .
24.  Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al US 2017/0040002 A1 (hereinafter Basson) and Castro et al US 2014/0282131 A1 (hereinafter Castro) as applied to claim 1 above, and further in view of Chang et al US 2010/0005463 A1 (hereinafter Chang).
As to claim 21, the Basson-Castro combination does not teach that in response to determining that the second user’s use is complete, automatically restore the removed at least part of the personal setting information on the first user as the present setting of the information processing apparatus.
Chang teaches that in response to determining that the second user’s use is complete, automatically restore the removed at least part of the personal setting information on the first user as the present setting of the information processing apparatus [0019].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Basson-Castro combination so that in response to determining that the second user’s use was complete, automatically restored the removed at least part of the personal setting information on the first user as the present setting of the information processing apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified 
Relevant Prior Art
25.  The following references have been considered relevant by the examiner:
A.  Haze et al US 2020/0082815 A1 directed to a recommendation generation and fraud detection based on determination of a user’s native language [0003].
B.  Weast et al US 2016/0148015 A1 directed to technologies for displaying public and private images that includes a display device and one or more user viewing devices [abstract].
C.  Patel et al US 2017/0199874 A1 directed to generating and outputting personalized content recommendations [abstract].
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492